Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the designation image".  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  “a designation image” was positively recited in claim 5, as such examiner believes this claim was meant to be dependent upon claim 5 rather than claim 1, thus for purposes of examination, this is the interpretation Examiner has used.
Claim 17 recites the limitation “enabling to increase ability related to movement of the moving object from next time”, it is not known what this limitation means.  “Ability related to movement” has not been previously recited or explained, and it is not understood how its increase can be enabled.  “next time” has not been previously recited, and thus it is not clear what period of time applicant is attempting to refer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabin (US 20100292007)
In claims 1, 19 and 20, Miki discloses
Determining a parameter for moving the moving object when started according to a player operation (figures 8A-E, paragraphs 71-76.  A swing begins by the player, which is a player operation.  Left or right swing is determined at time B, as well as overhand or underhand, at this point an animation of the player swinging begins.  At time C, the racket collides with the ball and the ball is hit.)
Detecting, during a predetermined period of time in a time that the parameter is being determined, a player operation indicative of a temporal direction input for determining a change of a trajectory after starting of movement of the moving object and (figure 8F, paragraph 77 the swing gesture continues to time D, which is after the ball gets hit at time C, this allows determination of the velocity and spin.)
Moving the moving object based on a detected player operation indicative of the temporal direction input after determination of the parameter while reflecting the temporal direction input onto the trajectory (figure 8F, 9A-D, paragraphs 77-83.  The moving object is moved based on the player input and the temporal direction affects the trajectory.  Notably the ball’s trajectory is changed at the point that the “recognition complete” of figure 9D for example, which is at the end of the swing.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mika in view of Kinashi (US 20130316819).
In claim 2, Mika discloses the claimed invention except setting a movement distance parameter related to a movement distance of the moving object and making the predetermined period of time longer as a set movement distance parameter is longer, however Kinashi discloses setting a movement distance parameter related to a movement distance of the moving object and making the predetermined period of time longer as a set movement distance parameter is longer (paragraph 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mika with Kinashi in order to allow for the user to have greater control over the object on the basis of distance
In claim 3, Mika discloses setting a movement distance parameter related to a movement distance of the moving object, moving a first index indicative of the movement distance parameter towards one end from an initial position, stopping the first index according to an operation of the player (figures 11-14, the operation of the backswing to point #210a in figure 131 wherein the user stops and moves in the other direction.  See paragraph 129 and 130, the backswing amount is adjusted which changes the moving distance of the ball).  Mika fails to disclose making the predetermined period of time longer as a distance between the initial position and a stop position that the first index is stopped is larger, however Kinashi discloses setting a movement distance parameter related to a movement distance of the moving object and making the predetermined period of time longer as a set movement distance parameter is longer (paragraph 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mika with Kinashi in order to allow for the user to have greater control over the object on the basis of distance.
In claim 4, Mika disclose moving a second index for the temporal direction input towards at least the stop position from the initial position when the movement distance parameter is made to be set and detecting a player operation indicative of the temporal direction input until the second index is moved from the initial position to the stop position (figures 11-14, this would be the downswing and follow thru of Mika, see paragraph 175)
In claim 5, Mika discloses displaying a designation image indicative of a detected temporal direction input on a display portion, superposed with or along a movement path of the second index (figures 12-14, the user input is the dotted line, with the index being the solid line)
In claim 10, Mika discloses displaying a gauge for determining the stop position of the first index on the display portion, the gauge including the initial position and the one end for moving the first index, and being divided in advance corresponding to a plurality of sections, and displaying the designation image for each of the divided areas of the gauge (figures 11-14.  With respect to “a plurality of sections”, this is inherently in a plurality of sections, as the broadest reasonable interpretation does not disclose that any separation of sections is displayed, and the gauge is inherently split at some point, however small, whether pixel by pixel, or whatever level of granularity the prior art uses.)
In claim 17, Mika discloses enabling to increase ability related to movement of the moving object from next time by satisfying a predetermined condition, the predetermined condition including that the movement distance parameter that is set in the setting is less than a predetermined value (figure 20, the thickness of the guide path determines the difficulty of the accuracy.  Paragraph 159-160.  The smaller clubs such as 9I, SW PW and PT receive the thickest line, whereas the largest clubs 1W-3W and 1I-3I are given the thinnest lines)
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mika in view of Nungester (US 20150294491).
In claim 6, Mika discloses the claimed invention except displaying the designation image by a number smaller than a number of the temporal direction inputs represented by the detected player operation, however Nungester discloses smoothing the lines corresponding to the user input such that the determined output is smooth (paragraph 70).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mika with Nungester in order to avoid the input appearing pixelated or jagged.
Allowable Subject Matter
Claims 7-9, 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Primary Examiner, Art Unit 3715